DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the final action from 5/4/2022, the applicant has submitted an after final amendment, filed 7/5/2022, amending claims 1-3, 8-10, 14-16, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been partially determined persuasive in light of the latest amendments. Therefore, the amendment filed on 7/5/2022 is entered.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented, with each argument presented in a given ¶, to be followed by one or more ¶’s of the respective examiner’s responses.
Following broad comments in the first ¶ on page 9, the remainder of page 9 through page 10 ¶ 3 discusses the previous 112(a) rejections. In particular on page 9 ¶ 3 lines 4+, it is recited: “to address the Examiner’s concerns, the independent claims have been amended to recite “the software application including a plurality of software resource and softer code that together form the software application”
Due to the latest amendments the said rejection is thus overcome.
From the end of page 10 to the end of ¶ 1 of page 12, arguments pertaining to the first limitation of the independent claims is provided. In particular it is concluded: “The claim language is clear in that it relates to “building a software application in a build environment.””.
This argument has been  determined persuasive. However, this is pointing at an amended limitation; i.e., before the latest amendments, the limitation was: “resource that is used in a build process for building a software application in a build environment hosted on an application build platform”, while now it is more concisely claiming: “software resource that is used for building software application in a build environment”. For this limitation a new reference (Lee et al. (US Patent 6,442,516) is being used, for which the applicant is respectfully directed to the new office action. Note the amendment is entered based on MPEP § 706.07(a-d).
On page 12 the last ¶ through the first ¶ on page 13, the part of the office action pertaining to “FIGs. 6, 8-9” is discussed: i.e., on page 12 the second ¶ lines 7+ it is recited: “determining the search results are in the same language as the query is unrelated to the state of translations performed for a software application”.
Respectfully it is unclear which claim limitation this assertion is directed to.
Page 12 last ¶, lines 10+: “Determining search results are in the same language as the query, does not teach receiving data from a snapshot service”; “The Office Action equates the language detection engine of Lim with the localization service”.
As regards to the “snapshot service”, claim is silent on its scope; According to spec. ¶ 0022 sentence before last: “A snapshot may refer to an identifiable copy of the most recent translation at a certain time”. Therefore the translation presented on Figs. 6-9 of Lim et al. do correspond to what amounts to as “snapshot”. It should be noted though that the secondary reference Bennett also expressly teaches about “snapshot” service pertaining to translations in its ¶ 0044; i.e., “FIG. 5 is a snap shot” “of a web page in a local (German) language”.
As for the “localization service”, according to spec. ¶ 0016 sentence 2: “In one implementation, the localization service may receive a resource in a first language and localize it in other languages”. The office action therefore interpreted this broad non- limiting definition as a language identification and translation service. Therefore, its mapping to Lim et al.’s “language detection engine” (Col. 3 lines 46+, OA P. 8) is quite reasonable.
Page 13 the second ¶ lines 6+ recite: “While Lim discusses a translation system, the translation system 110 of Lim is used for translating the search query into an identified language. Lim, Col. 3, ll. 49-50. Translating a search query into a language is not the same as creating “software resource build outputs””.
Respectfully, not only the claim does NOT define the scope of the “software resource build outputs”, but nowhere in the entire disclosure one even finds this phrase. According to spec. ¶ 0005 second sentence:  “the software resource being a resource used in a build process”, ¶ 0015 sentence 2: “localizations are performed by merging English resources and translations during build”; ¶ 0070: “a software resource” “in the first language” and “an up-to-date software resource in a second language”. Therefore, the specification has basically left the scope of the “software resource” open ended. Lim et al. Figs. 5+ all show a query and its results in a first language and their respective translations in other languages and therefore they map one on one to the claim’s ”software resource”, and Fig. 8 shows and output of such a “software resource” and does therefore map to a “software resource build output”.
Page 13 the 3rd ¶, lines 6+ recite: “Furthermore, translation of web pages is not the same as creating up-to-date software resources in a second language. As discussed above, software resources are resources that are used in creating software applications. Web pages, on the other hand, are simply pages that are displayed by a web browser”.
As an initial matter, web pages were also created using a software. Furthermore “software resource” is simply defined as a “resource”; i.e., ¶ 0005 second sentence:  “the software resource being a resource used in a build process”, ¶ 0015 sentence 2: “localizations are performed by merging English resources and translations during build”; and the “resource” according to the quoted ¶ 0015 could be just an “English resource and [its] translation” (e.g. a web page in English and its translation).
On page 14 the first ¶, it is asserted: “Bennett fail to teach or suggest” “automatically sending a request to the localization service to create the up-to-date software resource in the second language”.
It is unclear which part of this limitation, Bennett has failed to teach; e.g. not “automatically sending a request”: or which other part of the claim limitation. Here is how the office action has treated this limitation: Abstract last 6 lines: “the interface” (localization client tool) “to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a first language) “to a target/foreign language” (to e.g. an up-to-date second language) “useful to the user” (e.g., when it is determined that the said software resource does not exist in the client (data store) device) “translation services by servers of a third party” (it is automatically sent to a localization service that supports that language) “may also be employed”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Finally, as regards to the independent claims 8 and 14 on page 14 the 3rd ¶, it is recited: “claims 8 and 14 include similar language and have been amended in a similar manner as that of claim 1” “Thus, for at least the same reasons” “claims 8 and 14 are also patentable over Lim in view of Bennett”.
Please visit the new office action for further details further in view of Lee et al. (US Patent 6,442,516).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Patent 8,639,701),  in view of Bennett (US 2009/0287471), and further in view of Lee et al. (US Patent 6,442,516).
Regarding claim 1, Lim et al. do teach a data processing system (Title, Abstract) comprising: 
a processor;  and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor (Col. 12 lines 50+: “Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both”),
 cause the data processing system to perform functions of: 
receiving a resource in a first language from a resource repository (Col. 13 lines 20-25: “computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example by sending” “web pages” (e.g. sending and/or receiving software resources in “French” and/or “Dutch” (Fig. 8-9)) “to a web browser” (to a software application to build a process of search and retrieval for e.g. a query in multiple languages); Col. 10 lines 46-48 identify “search result” as a “resource” “e.g.” “web page”; Col. 9 lines 38-39: “search results page” (a resource repository including all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (are in the first language))
the software application including a plurality of software resources and software code that together form a software application (each “web browser” (software application) is for search and retrieval (is associated with a build environment) hosted in remote server (an application build platform) and requires many web pages (software resources) and software programs (codes) that together are responsible for its function), 
and the resource repository being a repository for storing at least one of language neutral resources or resources in a default language (Col. 9 lines 38-39: “search results page” (the resource repository includes all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (are in the default language)); 
receiving data from a snapshot service, the data relating to a state of translations performed for the software application by a localization service (Fig. 6 “search results” (software resources data obtained by the software application) attributed to the query “Bicycle Rental Brussels” ; according to Col. 9 lines 42-43: “all of the search results” “are in the same language as the query” “e.g., English” (this shows the state of the translation as no translation as of yet since the results are in English or localized into English, which was aided according to Col. 3 lines 46+ by a “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system”); Figs. 8-9 show however the state of translations of the software resources into “Dutch” and “French” (they represent a snapshot service));
the localization service being configured to create software resource build outputs in one or more target languages and the snapshot service being configured to create translations snapshots for software resources, the translation snapshots including a state of software resource translations at a given time (Col. 3 lines 47+:  “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system” is responsible for the e.g. the “190,000 RESULTS” associated with “BRUXELLES LOCATION DE VELOS” (a translation snapshot in Dutch as a target language in Fig. 8 at a given time under “TRANSLATED FOREGIN PAGES” (resource build outputs in one or more target languages));
and upon creation of the up-to-date software resource in the second language, receiving a link to a location of the up-to-date software resource in the second language in the data store (the Col. 9 line 49 “translated foreign pages” or Col. 10 lines 36+ “French language result” (the created up-to-date software resource in the second language) according to Col. 9 lines 52+ comprise of: “The search results” “include a link” (are provided by sending a link) “that allows the user to request corresponding resource” (to the location of the up-to-date software resource in the second language)),
wherein the second language is a one of the one or more target languages (e.g. “Dutch” or “French” (a target second language) is as Fig. 10 shows under “ADD LANGUAGE” list one of the languages in that list (one or more target languages))
the resource repository does not store software resources in any of the one or more target languages (Col. 9 lines 38-39: “search results page” (the resource repository includes all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (only in the first language and none in any of the target languages).
Lim et al. do not specifically disclose:
Determining, via a localization client tool, based at least in part on the resource in the first language and the data that an up-to-date software resource in a second language does not exist in a data store, the software resource in the second language corresponding to the resource in the first language
and upon determining that the up-to-date software resource in the second language does not exist in the data store: automatically sending a request to the localization service to create the up-to-date software resource in the second language.
Bennett do teach:
Determining, via a localization client tool, based at least in part on the resource in the first language and the data that an up-to-date software resource in a second language does not exist in a data store, the software resource in the second language corresponding to the resource in the first language
 and upon determining that the up-to-date software resource in the second language does not exist in the data store: automatically sending a request to the localization service to create the up-to-date software resource in the second language (Abstract last 6 lines: “the interface” (localization client tool) “to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a first language) “to a target/foreign language” (to e.g. an up-to-date second language) “useful to the user” (e.g., when it is determined that the said software resource does not exist in the client (data store) device) “translation services by servers of a third party” (it is automatically sent to a localization service that supports that language) “may also be employed”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capabilities of translation via “third party” servers as taught in Bennet into the “language panel” (Col. 11 line 15) function of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enable its users to obtain “web pages” “from a local/web language to [any] target/foreign language useful to the user” as required by Bennett Abstract last 4 lines regardless of that language being among its “language panel” or not.
Lim et al. in view of Bennett do not specifically disclose:
The resource being a software resource that is used for building a software application in a build environment.
Lee et al. do teach:
The resource being a software resource that is used for building a software application in a build environment (Col. 1 lines 7+: “present invention” “relates” “to a method and system for facilitating translations during the build process of a software application” (building a software application in a build environment for “facilitating” “translations”, and this is done according to Col. 3 lines 49+ by “software implemented in a program integrated information” (by a software resource))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “build process” of Lee et al. into the “web browser” of Lim et al. in Lim et al. in view of Bennett, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. in view of Bennett to have “the resultant translation” “verified” “after translation and building of the application” as disclosed in Lee et al. Col. 1 lines 27-28 and thus help with enhancing quality of translations.

Regarding claim 2, Lim et al. do teach the data processing system of claim 1, wherein upon receiving the request, the localization service performs functions of:
receiving the translation for the resource in the first language (Col. 10 lines 21-23: “an original text option 710” “allows the corresponding search result to be presented” (receiving) “in the target language” (the translation of the software resource in the “target”(second) language)); 
storing the translation in a database (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (storing) “the translations” (the translation) “for later retrieval” “e.g., in a cache or in a database” (in a database)); 
creating the up-to-date software resource in the second language based at least in part on the translation and on the resource in the first language (Col. 10 lines 21-23: “an original text option 710” (creating)  “allows the corresponding search result to be presented in the target language” (the “search result” (software resource) in the “target” (second) “language” which “correspond[s]” to (is based on) the “search result” in the first language, and which is translated since “target” is a translation (Col. 10 last line));
transmitting the up-to-date software resource in the second language for storage in the data store (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (transmitting) “the translations” (the software resource in the second language) “for later retrieval” “e.g. in a cache or in a database” (to the data store)) ; 
and creating the link to the location of the up-to-date software resource in the second language (Col. 9 lines 52+: “The search results” (e.g., the Col. 10 line 1 “cross language search results” (up-to-date software resource in the second language)) “include a link” (are created a link) “that allows the user to request corresponding resource”); 
and storing the link in a file in the data store (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” “or in a database”, where each “search result” “include[s] a link” (Col. 9 line 52), therefore the “link” (link) is also stored in a “cache” (in a file)  in the “database” (the data store)).
Lim et al. do not specifically disclose 
Sending a request to a third-party to provide a translation of the software resource in from the first language to the second language.
Bennett does teach:
Sending a request to a third-party to provide a translation for the resource  from the first language to the second language (Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a  first language) “to a target/foreign language”(to the second language) “useful to the user” “translation services by servers of a third party” (by a third party server) “may also be employed”).
For obviousness to combine Lim et al. and Bennett see claim 1.

Regarding claim 3, Lim et al. do teach the data processing system of claim 2, wherein the database includes a state for the translation of the  resource to the second language (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translation from first to the second languae is stored) “e.g., in a cache” “or in a database” (in the database)).

Regarding claim 4, Lim et al. do teach the data processing system of claim 2, wherein the file is a file manifest cache (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” (the file is a manifest cache) “or in a database”).

Regarding claim 5, Lim et al. do teach the data processing system of claim 1, wherein data relating to the state of translations performed for the software application are obtained from a reference file (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translations performed for the “web” browser (software application) is stored) “e.g., in a cache” “or in a database”, e.g. “TRANSLATED FOREIGN PAGES” (reference files) in Figs. 7-11 show e.g. state of translations into “Dutch” and/or “French”).

Regarding claim 6, Lim et al. do not specifically disclose the data processing system of claim 5, wherein the reference file is provided by the snapshot service.
Bennett does teach the data processing system of claim 5, wherein the reference file is provided by a snapshot service (¶ 0043 lines 1+: “In the snap shot of FIG. 4” (using a snapshot service) “the search result page” (of the reference file) “shows results for the search string” “entered in English language, for example, by a foreign visitor” “given German language difficulties, the user can be prompted in English” “to convert the screen” “to another language for improved comprehension”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “snap shot” service of Bennett into the “display device” of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enable its users to interactively and on the fly request translation of “foreign [web] pages” to their language should they be hard to “comprehend[d]” as disclosed in Bennett ¶ 0043 line 7.

Regarding claim 7, Lim et al. do specifically disclose the data processing system of claim 1, wherein the data store is a storage medium external to the build process and to the localization service.
Bennett does teach:
the data store is a storage medium external to the build process and to the localization service (¶ 0056 lines 2-3: “web page vectored by the web link, from a cache database or Internet based host server” (i.e., the “link” is stored in “host server” (the data store), and as Fig. 1 shows the “Host Server” (the data store) is external to the “Search Engine Server” (responsible for the build process) and “Language Identification Module 161” (responsible for the localization service)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques in Bennett for saving “links” in an external “host server” and thus avoid using the memory or storage of the client device for this task and thus reduce memory usage of the client device.

Regarding claim 8, Lim et al. do teach a method for providing a software resource in a second language, the software resource corresponding to a software resource in a first language (Title, Abstract, Figs. 7-11 show “search results” (software resources) in English (first language) and their corresponding “results” in Dutch and/or French (second languages) all of which are in response to the same query) comprising: 
receiving a resource in a first language from a resource repository (Col. 13 lines 20-25: “computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example by sending” “web pages” (e.g. sending and/or receiving software resources in “French” and/or “Dutch” (Fig. 8-9)) “to a web browser” (to a software application to build a process of search and retrieval for e.g. a query in multiple languages); Col. 10 lines 46-48 identify “search result” as a “resource” “e.g.” “web page”; Col. 9 lines 38-39: “search results page” (a resource repository including all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (are in the first language))
the software application including a plurality of software resources and software code that together form a software application (each “web browser” (software application) is for search and retrieval (is associated with a build environment) hosted in remote server (an application build platform) and requires many web pages (software resources) and software programs (codes) that together are responsible for its function), 
and the resource repository being a repository for storing at least one of language neutral resources or resources in a default language (Col. 9 lines 38-39: “search results page” (the resource repository includes all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (are in the default language)); 
receiving data from a snapshot service, the data relating to a state of translations performed for the software application by a localization service (Fig. 6 “search results” (software resources data obtained by the software application) attributed to the query “Bicycle Rental Brussels” ; according to Col. 9 lines 42-43: “all of the search results” “are in the same language as the query” “e.g., English” (this shows the state of the translation as no translation as of yet since the results are in English or localized into English, which was aided according to Col. 3 lines 46+ by a “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system”); Figs. 8-9 show however the state of translations of the software resources into “Dutch” and “French” (they represent a snapshot service));
the localization service being configured to create software resource build outputs in one or more target languages and the snapshot service being configured to create translation snapshots for software resources, the translation snapshots including a state of software resource translations at a given time (Col. 3 lines 47+:  “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system” is responsible for the e.g. the “190,000 RESULTS” associated with “BRUXELLES LOCATION DE VELOS” (a translation snapshot in Dutch as a target language in Fig. 8 at a given time under “TRANSLATED FOREGIN PAGES” (resource build outputs in one or more target languages));
and upon creation of the up-to-date software resource in the second language, receiving a link to a location of the up-to-date software resource in the second language in the data store (the Col. 9 line 49 “translated foreign pages” or Col. 10 lines 36+ “French language result” (the created up-to-date software resource in the second language) according to Col. 9 lines 52+ comprise of: “The search results” “include a link” (are provided by sending a link) “that allows the user to request corresponding resource” (to the location of the up-to-date software resource in the second language)),
wherein the second language is a one of the one or more target languages (e.g. “Dutch” or “French” (a target second language) is as Fig. 10 shows under “ADD LANGUAGE” list one of the languages in that list (one or more target languages))
the resource repository does not store software resources in any of the one or more target languages (Col. 9 lines 38-39: “search results page” (the resource repository includes all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (only in the first language and none in any of the target languages).
Lim et al. do not specifically disclose:
Determining, via a localization client tool, based at least in part on the resource in the first language and the data that an up-to-date software resource in a second language does not exist in a data store, the software resource in the second language corresponding to the resource in the first language
and upon determining that the up-to-date software resource in the second language does not exist in the data store: automatically sending a request to the localization service to create the up-to-date software resource in the second language.
Bennett do teach:
Determining, via a localization client tool, based at least in part on the resource in the first language and the data that an up-to-date software resource in a second language does not exist in a data store, the software resource in the second language corresponding to the resource in the first language
 and upon determining that the up-to-date software resource in the second language does not exist in the data store: automatically sending a request to the localization service to create the up-to-date software resource in the second language (Abstract last 6 lines: “the interface” (localization client tool) “to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a first language) “to a target/foreign language” (to e.g. an up-to-date second language) “useful to the user” (e.g., when it is determined that the said software resource does not exist in the client (data store) device) “translation services by servers of a third party” (it is automatically sent to a localization service that supports that language) “may also be employed”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capabilities of translation via “third party” servers as taught in Bennet into the “language panel” (Col. 11 line 15) function of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enable its users to obtain “web pages” “from a local/web language to [any] target/foreign language useful to the user” as required by Bennett Abstract last 4 lines regardless of that language being among its “language panel” or not.
Lim et al. in view of Bennett do not specifically disclose:
The resource being a software resource that is used for building a software application in a build environment.
Lee et al. do teach:
The resource being a software resource that is used for building a software application in a build environment (Col. 1 lines 7+: “present invention” “relates” “to a method and system for facilitating translations during the build process of a software application” (building a software application in a build environment for “facilitating” “translations”, and this is done according to Col. 3 lines 49+ by “software implemented in a program integrated information” (by a software resource))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “build process” of Lee et al. into the “web browser” of Lim et al. in Lim et al. in view of Bennett, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. in view of Bennett to have “the resultant translation” “verified” “after translation and building of the application” as disclosed in Lee et al. Col. 1 lines 27-28 and thus help with enhancing quality of translations.

Regarding claim 9, Lim et al. do teach the method of claim 8, wherein upon receiving the request, the localization service performs functions of:
receiving the translation for the resource in the second language (Col. 10 lines 21-23: “an original text option 710” “allows the corresponding search result to be presented” (receiving) “in the target language” (the translation of the software resource in the second language)); 
storing the translation in a database (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (storing) “the translations” (the translation) “for later retrieval” “e.g., in a cache or in a database” (in a database)); 
creating the up-to-date software resource in the second language based at least in part on the translation and on the resource in the first language (Col. 10 lines 21-23: “an original text option 710” (creating)  “allows the corresponding search result to be presented in the target language” (the “search result” (software resource) in the “target” (second) “language” which “correspond[s]” to (is based on) the “search result” in the first language, and which is translated since “target” is a translation (Col. 10 last line));
transmitting the up-to-date software resource in the second language for storage in the data store (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (transmitting) “the translations” (the software resource in the second language) “for later retrieval” “e.g. in a cache or in a database” (to the data store)) ; 
and creating the link to the location of the up-to-date software resource in the second language (Col. 9 lines 52+: “The search results” (e.g., the Col. 10 line 1 “cross language search results” (up-to-date software resource in the second language)) “include a link” (are created a link) “that allows the user to request corresponding resource”); 
and storing the link in a file in the data store (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” “or in a database”, where each “search result” “include[s] a link” (Col. 9 line 52), therefore the “link” (link) is also stored in a “cache” (in a file)  in the “database” (the data store)).
Lim et al. do not specifically disclose 
Sending a request to a third-party to provide a translation of the software resource from in the first language to the second language.
Bennett does teach:
Sending a request to a third-party to provide a translation of the resource in from the first language to the second language (Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from first language) “to a target/foreign language” (to the second language) “useful to the user” “translation services by servers of a third party” (by a third party server) “may also be employed”).
For obviousness to combine Lim et al. and Bennett see claim 8.

Regarding claim 10, Lim et al. do teach the method of claim 9, wherein the database includes a state for the translation of the resource to the second language (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translation from first to second language is stored) “e.g., in a cache” “or in a database” (in the database)).

Regarding claim 11, Lim et al. do teach the method of claim 8, wherein data relating to the state of translations performed for the software application are obtained from a reference file (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translations performed for the “web” browser (software application) is stored) “e.g., in a cache” “or in a database”, e.g. “TRANSLATED FOREIGN PAGES” (reference files) in Figs. 7-11 show e.g. state of translations into “Dutch” and/or “French”).

Regarding claim 12, Lim et al. do not specifically disclose the method of claim 11, wherein the reference file is provided by the snapshot service.
Bennett does teach the method of claim 11, wherein the reference file is provided by the snapshot service (¶ 0043 lines 1+: “In the snap shot of FIG. 4” (using a snapshot service) “the search result page” (of the reference file) “shows results for the search string” “entered in English language, for example, by a foreign visitor” “given German language difficulties, the user can be prompted in English” “to convert the screen” “to another language for improved comprehension”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “snap shot” service of Bennett into the “display device” of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enable its users to interactively and on the fly request translation of “foreign [web] pages” to their language should they be hard to “comprehend[d]” as disclosed in Bennett ¶ 0043 line 7.

Regarding claim 13, Lim et al. do not specifically disclose teach the method of claim 8, wherein the data store is a storage medium external to the build process and to the localization service.
Bennett does teach:
data store is a storage medium external to the build process and to the localization service (¶ 0056 lines 2-3: “web page vectored by the web link, from a cache database or Internet based host server” (i.e., the “link” is stored in “host server” (the data store), and as Fig. 1 shows the “Host Server” (the data store) is external to the “Search Engine Server” (responsible for the build process) and “Language Identification Module 161” (responsible for the localization service)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques in Bennett for saving “links” in an external “host server” and thus avoid using the memory or storage of the client device for this task and thus reduce memory usage of the client device.

Regarding claim 14, Lim et al. do teach a non-transitory computer readable medium on which are stored instructions  (Title, Abstract sentence 1: “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for cross-language information retrieval” ) 
That, when executed, cause a programmable device to: 
receive a resource in a first language from a resource repository (Col. 13 lines 20-25: “computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example by sending” “web pages” (e.g. sending and/or receiving software resources in “French” and/or “Dutch” (Fig. 8-9)) “to a web browser” (to a software application to build a process of search and retrieval for e.g. a query in multiple languages); Col. 10 lines 46-48 identify “search result” as a “resource” “e.g.” “web page”; Col. 9 lines 38-39: “search results page” (a resource repository including all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (are in the first language))
the software application including a plurality of software resources and software code that together form a software application (each “web browser” (software application) is for search and retrieval (is associated with a build environment) hosted in remote server (an application build platform) and requires many web pages (software resources) and software programs (codes) that together are responsible for its function), 
and the resource repository being a repository for storing at least one of language neutral resources or resources in a default language (Col. 9 lines 38-39: “search results page” (the resource repository includes all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (are in the default language)); 
receive data from a snapshot service, the data relating to a state of translations performed for the software application by a localization service (Fig. 6 “search results” (software resources data obtained by the software application) attributed to the query “Bicycle Rental Brussels” ; according to Col. 9 lines 42-43: “all of the search results” “are in the same language as the query” “e.g., English” (this shows the state of the translation as no translation as of yet since the results are in English or localized into English, which was aided according to Col. 3 lines 46+ by a “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system”); Figs. 8-9 show however the state of translations of the software resources into “Dutch” and “French” (they represent a snapshot service));
the localization service being configured to create software resource build outputs in one or more target languages and the snapshot service being configured to create translations snapshots for software resources, the translation snapshots including a state of software resource translations at a given time (Col. 3 lines 47+:  “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system” is responsible for the e.g. the “190,000 RESULTS” associated with “BRUXELLES LOCATION DE VELOS” (a translation snapshot in Dutch as a target language in Fig. 8 at a given time under “TRANSLATED FOREGIN PAGES” (resource build outputs in one or more target languages));
and upon creation of the up-to-date software resource in the second language, receiving a link to a location of the up-to-date software resource in the second language in the data store (the Col. 9 line 49 “translated foreign pages” or Col. 10 lines 36+ “French language result” (the created up-to-date software resource in the second language) according to Col. 9 lines 52+ comprise of: “The search results” “include a link” (are provided by sending a link) “that allows the user to request corresponding resource” (to the location of the up-to-date software resource in the second language)),
wherein the second language is a one of the one or more target languages (e.g. “Dutch” or “French” (a target second language) is as Fig. 10 shows under “ADD LANGUAGE” list one of the languages in that list (one or more target languages))
the resource repository does not store software resources in any of the one or more target languages (Col. 9 lines 38-39: “search results page” (the resource repository includes all these “web pages” (software resources), and according to Col. 9 lines 42-43: “all” “search results” (software resources) “are in the same language as the query” “e.g., English” (only in the first language and none in any of the target languages).
Lim et al. do not specifically disclose:
Determining, via a localization client tool, based at least in part on the resource in the first language and the data that an up-to-date software resource in a second language does not exist in a data store, the software resource in the second language corresponding to the resource in the first language
and upon determining that the up-to-date software resource in the second language does not exist in the data store: automatically sending a request to the localization service to create the up-to-date software resource in the second language.
Bennett do teach:
Determine, via a localization client tool, based at least in part on the resource in the first language and the data that an up-to-date software resource in a second language does not exist in a data store, the software resource in the second language corresponding to the resource in the first language
 and upon determining that the up-to-date software resource in the second language does not exist in the data store: automatically send a request to the localization service to create the up-to-date software resource in the second language (Abstract last 6 lines: “the interface” (localization client tool) “to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a first language) “to a target/foreign language” (to e.g. an up-to-date second language) “useful to the user” (e.g., when it is determined that the said software resource does not exist in the client (data store) device) “translation services by servers of a third party” (it is automatically sent to a localization service that supports that language) “may also be employed”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capabilities of translation via “third party” servers as taught in Bennet into the “language panel” (Col. 11 line 15) function of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enable its users to obtain “web pages” “from a local/web language to [any] target/foreign language useful to the user” as required by Bennett Abstract last 4 lines regardless of that language being among its “language panel” or not.
Lim et al. in view of Bennett do not specifically disclose:
The resource being a software resource that is used for building a software application in a build environment.
Lee et al. do teach:
The resource being a software resource that is used for building a software application in a build environment (Col. 1 lines 7+: “present invention” “relates” “to a method and system for facilitating translations during the build process of a software application” (building a software application in a build environment for “facilitating” “translations”, and this is done according to Col. 3 lines 49+ by “software implemented in a program integrated information” (by a software resource))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “build process” of Lee et al. into the “web browser” of Lim et al. in Lim et al. in view of Bennett, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. in view of Bennett to have “the resultant translation” “verified” “after translation and building of the application” as disclosed in Lee et al. Col. 1 lines 27-28 and thus help with enhancing quality of translations.

Regarding claim 15, Lim et al. do teach the computer readable medium of claim 14, wherein upon receiving the request, the localization service performs functions of:
receiving the translation for the resource in the second language (Col. 10 lines 21-23: “an original text option 710” “allows the corresponding search result to be presented” (receiving) “in the target language” (the translation of the software resource in the first language)); 
storing the translation in a database (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (storing) “the translations” (the translation) “for later retrieval” “e.g., in a cache or in a database” (in a database)); 
creating the up-to-date software resource in the second language based at least in part on the translation and on the software resource in the first language (Col. 10 lines 21-23: “an original text option 710” (creating)  “allows the corresponding search result to be presented in the target language” (the “search result” (software resource) in the “target” (second) “language” which “correspond[s]” to (is based on) the “search result” in the first language, and which is translated since “target” is a translation (Col. 10 last line));
transmitting the up-to-date software resource in the second language for storage in the data store (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (transmitting) “the translations” (the software resource in the second language) “for later retrieval” “e.g. in a cache or in a database” (to the data store)) ; 
and creating the link to the location of the up-to-date software resource in the second language (Col. 9 lines 52+: “The search results” (e.g., the Col. 10 line 1 “cross language search results” (up-to-date software resource in the second language)) “include a link” (are created a link) “that allows the user to request corresponding resource”); 
and storing the link in a file in the data store (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” “or in a database”, where each “search result” “include[s] a link” (Col. 9 line 52), therefore the “link” (link) is also stored in a “cache” (in a file)  in the “database” (the data store)).
Lim et al. do not specifically disclose 
Sending a request to a third-party to provide a translation of the resource in from the first language to the second language.
Bennett does teach:
Sending a request to a third-party to provide a translation of the resource in from the first language to the second language(Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (in a first language) “to a target/foreign language” (into a second language) “useful to the user” “translation services by servers of a third party” (by a third party server) “may also be employed”).
For obviousness to combine Lim et al. and Bennett see claim 14.

Regarding claim 16, Lim et al. do teach the computer readable medium of claim 15, wherein the database includes a state for the translation of the resource to the second language (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translation is stored) “e.g., in a cache” “or in a database” (in the database)).

Regarding claim 17, Lim et al. do teach the computer readable medium of claim 15, wherein the file is a file manifest cache (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” (the file is a manifest cache) “or in a database”).

Regarding claim 18, Lim et al. do teach the computer readable medium of claim 14, wherein data relating to the state of translations performed for the software application are obtained from a reference file (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translations performed for the “web” browser (software application) is stored) “e.g., in a cache” “or in a database”, e.g. “TRANSLATED FOREIGN PAGES” (reference files) in Figs. 7-11 show e.g. state of translations into “Dutch” and/or “French”).

Regarding claim 19, Lim et al. do not specifically disclose the computer readable medium of claim 18, wherein the reference file is provided by the snapshot service.
Bennett does teach the computer readable medium of claim 18, wherein the reference file is provided by the snapshot service (¶ 0043 lines 1+: “In the snap shot of FIG. 4” (using a snapshot service) “the search result page” (of the reference file) “shows results for the search string” “entered in English language, for example, by a foreign visitor” “given German language difficulties, the user can be prompted in English” “to convert the screen” “to another language for improved comprehension”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “snap shot” service of Bennett into the “display device” of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enable its users to interactively and on the fly request translation of “foreign [web] pages” to their language should they be hard to “comprehend[d]” as disclosed in Bennett ¶ 0043 line 7.

Regarding claim 20, Lim et al. do not specifically disclose the data store is a storage medium external to the build process and to the localization service.
Bennett does teach:
A data store is a storage medium external to the build process and to the localization service (¶ 0056 lines 2-3: “web page vectored by the web link, from a cache database or Internet based host server” (i.e., the “link” is stored in “host server” (the data store), and as Fig. 1 shows the “Host Server” (the data store) is external to the “Search Engine Server” (responsible for the build process) and “Language Identification Module 161” (responsible for the localization service)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques in Bennett for saving “links” in an external “host server” and thus avoid using the memory or storage of the client device for this task and thus reduce memory usage of the client device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
July 18th 2022.